Citation Nr: 1709797	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  99-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for chronic fatigue syndrome.

2. Entitlement to service connection for chronic vaginal infections, to include as due to undiagnosed illness.

3. Entitlement to Sjögren's syndrome, to include as due to an undiagnosed illness.

4. Entitlement to service connection for ocular cicatricial pemphigoid, to include as due to undiagnosed illness.

5. Entitlement to service connection for pulmonary granuloma, claimed as chest pain, to include as due to an undiagnosed illness.

6. Entitlement to service connection for mycoplasma infection with hematuria, to include as due to an undiagnosed illness.

7. Entitlement to service connection for irregular menses, to include as due to an undiagnosed illness.

8. Entitlement to service connection for status post fusion of right interphalangeal joints, claimed as right toe pain.

9. Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to January 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a right toe disorder; from a May 2004 rating decision by the Cleveland, Ohio RO which granted entitlement to service connection for chronic fatigue syndrome and assigned a 10 percent disability evaluation, effective July 8, 1997; and from a July 2005 rating decision by the Cleveland RO which denied entitlement to a TDIU and denied entitlement to service connection for chronic vaginal infections, Sjögren's syndrome, irregular menses, ocular cicatricial pemphigoid, mycoplasma infection, hematuria, and pulmonary granuloma.  The claims are now under the jurisdiction of the Chicago, Illinois RO.  

These claims were most recently before the Board in 2011, when they were remanded for evidentiary development.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In 2011, the Board remanded these claims for evidentiary development.  Several examinations were ordered to assess the severity of her service-connected chronic fatigue syndrome (CFS) and obtain medical opinions as to the etiology of the various disorders she claims are related to her military service.

In May 2016, the RO issued a supplemental statement of the case indicating that the Veteran had failed to report for examinations scheduled on April 27 and May 2, 2016.  After her case was returned to the Board, the Veteran sent in correspondence detailing the difficulties she had in receiving adequate notice of examinations.  The Veteran's VA outpatient records show several visits/communications with medical providers around the date of the scheduled VA examinations, so it is clear she continues to remain engaged in her medical treatment.

While it is the Veteran's duty to report for scheduled examinations, it is conversely VA's duty to ensure she is properly informed.  At this point, with her statement that she did not receive adequate notice of her examinations, it is reasonable to give her another opportunity to report. 

The Veteran also expressed some confusion as to what examinations were being scheduled and for what claims.  She is referred to the listed issues above, and the Board's prior Remand in 2011 for a full discussion as to why examinations and opinions are needed.  Because her claims involve some very specialized medical conditions, the Board has no choice but to order multiple examinations.  
The Board also remanded due to deficiencies in notice to the Veteran of what evidence is needed to substantiate her claims for service connection for as due to an undiagnosed illness.  This instruction was not complied with.  The October 2011  letter sent to the Veteran, while discussing evidence needed to establish a claim for service connection on a direct basis, still neglected to inform her about the evidence needed for claims based on an undiagnosed illness.  Corrective notice should be sent to the Veteran on remand.

The most recent VA records indicate the Veteran also receives medical care outside the VA system.  She has not identified any providers nor given VA the releases necessary to obtain these records.  If she wants these records considered in connection with these claims, she must do so.  VA has no authority to obtain records from private providers without her written consent, even if the treatment in question is being paid for by VA through the Veterans Choice program.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notification required by the VCAA of the information and evidence necessary to substantiate a claim for service connection based upon an undiagnosed illness.  

2.  Ask the Veteran to complete releases authorizing VA to obtain any medical records relevant to the issues listed above from private providers she has seen since 2011.

3.  Obtain the Veteran's VA medical records from the Phoenix health care system dated from May 2016 to the present.

4.  Only AFTER obtaining the above private and VA medical records, to the extent possible, then schedule the Veteran for appropriate VA examinations to cover the following issues.

Chronic fatigue syndrome:  Examine for the current severity of the disorder, with all clinical manifestations reported in detail. 

Right toe disorder:  After review of the claims folder, the examiner should opine whether there is a 50 percent probability or greater that any current right toe disorder:
* was caused by the Veteran's service, or, 
* is proximately due to her right plantar fasciitis, or
* is aggravated (worsened) by her right plantar fasciitis.  

The examiner is asked to reconcile his or her opinion with a December 1991 record reporting callosities on the toes, as well as the Veteran's reports of a continuity of symptomatology since service.  

Disorder characterized by dry eyes and dry mouth, including Sjögren's syndrome and/or ocular cicatricial pemphigoid:  After review of the claims folder, the examiner should opine whether Sjögren's syndrome, ocular cicatricial pemphigoid, or any other disease process, is as likely as not (a 50 percent probability or greater) the result of the Veteran's service, to include as due to an undiagnosed illness.

If Sjögren's syndrome or ocular cicatricial pemphigoid can be definitively ruled out, the examiner should so state.  

Chronic vaginal infections, to include yeast infections and bacterial vaginosis:  During service, the Veteran was treated for chronic pelvic pain, primary infertility, pelvic adhesions, perihepatic adhesions, left tubal occlusion, bacterial vaginosis and vaginitis.  Post-service medical records show that she has been treated for yeast infections and bacterial vaginosis on numerous occasions throughout the period on appeal.  She has also experienced bleeding between periods, without clotting, and a diagnosis of perimenopausal with irregular cycles was provided at the 2010 VA examination. 

After review of the claims folder, the examiner should comment on whether there is a 50 percent probability or greater that any gynecological disorder had its clinical onset during service or whether it is due to an undiagnosed illness.  

Residuals of a mycoplasma infection:  In 2000, the Veteran tested positive for a mycoplasma infection and participated in a VA Gulf War antibiotic study during which she was treated with doxycycline for every day for one year.  

After review of the claims folder, the examiner should provide an opinion as to whether any currently diagnosed chronic disability is due to mycoplasma.  If so, he or she should then opine as to whether it is at least as likely as not (i.e., to a probability of 50 percent or greater) that the disorder is etiologically related to any incident of the Veteran's service, including her service in Southwest Asia during the Persian Gulf War.  

The examiner should also discuss whether there is a reasonable probability that any current infection is a manifestation of an undiagnosed illness attributable to service in the Persian Gulf. 

4.  After the above has been completed, readjudicate the issues on appeal, including the claim for TDIU prior to January 17, 2008, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




